Exhibit 10.1.B

Appendix I

Revolving Credit Loan Facility

 

Name of Revolving Credit Loan Bank

   Revolving Credit Loan
Commitment

Citibank, N.A.

   $ 75,000,000.00

Bank of America, N.A.

   $ 75,000,000.00

Barclays Bank PLC

   $ 75,000,000.00

Credit Suisse AG, Cayman Islands Branch

   $ 75,000,000.00

Deutsche Bank Trust Company Americas

   $ 75,000,000.00

Morgan Stanley Bank, N.A.

   $ 75,000,000.00

Royal Bank of Scotland plc*

   $ 75,000,000.00

Union Bank, N.A.

   $ 75,000,000.00

Goldman Sachs Bank USA

   $ 50,000,000.00

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00

HSBC Bank USA, National Association*

   $ 25,000,000.00

Société Générale

   $ 25,000,000.00

BNP Paribas

   $ 25,000,000.00

Credit Agricole Corporate and Investment Bank

   $ 25,000,000.00       

Total

   $ 800,000,000.00       

 

* - Additional Revolving Credit Bank



--------------------------------------------------------------------------------

Appendix II

Term Loan Facility

As per the Register maintained by the Agent pursuant to Section 10.06(g) of the
Fifth Amended and Restated Credit and Reimbursement Agreement.



--------------------------------------------------------------------------------

Appendix III

 

Beneficiary

   Letter of Credit
Number    Fronting
Expiry    Type of Letter
of Credit    Name of Issuing Bank    Amount

Eastern (DSR) $36,326,900

   Y032406    07/26/04    Financial    UBS AG    36,326,900.00

Kelanitissa

   3039084    03/24/04    Financial    B of A, Los Angeles    900,000.00

WAPDA

   30034738    02/28/04    Performance    Citibank NY    12,034,365.13

Constellation Power Source Inc.

   306S234686    01/01/05    Performance    UBOC, LA    23,200,000.00

PSEG Energy Resources & Trade LLC

   306S234688    01/18/05    Performance    UBOC, LA    3,500,000.00

PPL Energy Plus LLC

   306S234687    04/30/04    Performance    UBOC, LA    100,000.00

Coral Energy Holding L.P.

   306S234734    01/31/05    Performance    UBOC, LA    3,000,000.00

Morgan Stanley Capital Group

   306S235411    12/31/05    Performance    UBOC, LA    3,725,000.00

The Potomac Edison Company

   30035330    06/15/04    Performance    Citibank NY    577,500.00

Elexon

   5134047511    03/15/05    Performance    Citibank NY    2,686,364.94         
       

Total Face Amount of Revolving Letters of Credit Outstanding

      86,050,130.07



--------------------------------------------------------------------------------

SCHEDULE I

As of June 30, 2010

 

PLEDGOR: AES CORP.

 

Legal Name

  Jurisdiction of
Incorporation   Types of
Shares   Authorized
Shares   Outstanding
Shares   Percentage
Owned by AES   Certificate
No.   % Pledged

AES Alamitos Development, Inc.

  Delaware   Common   10   10   100   2   100

AES Atlantis, Inc.

  Delaware   Common   100   100   100   4   65

AES Barka Services, Inc.

  Delaware   Common   200   200   100   4   65

AES Big Sky, L.L.C.

  Delaware   Units   1,000   10   100   1   100

AES CAESS Distribution, Inc.

  Delaware   Common   100   100   100   3   65

AES California Management Co., Inc.

  Delaware   Common   10   10   100   4   100

AES Canal Power Services, Inc.

  Delaware   Common   100   100   100   3   65

AES Cemig Holdings, Inc.

  Delaware   Common   100   100   100   4   65

AES Central American Management Services, Inc.

  Delaware   Common   100   100   100   3   65

AES Climate Solutions Holdings, LLC

  Delaware   Units   1,000   10   100   1   100

AES Columbia Power, L.L.C.

  Delaware   Units   1,000   10   100   2   100

AES Connecticut Management, L.L.C.

  Delaware   Units   1,000   10   100   2   100

AES Ecotek Holdings, L.L.C.

  Delaware   Units   1,000   10   100   2   100

AES EDC Funding II, L.L.C.

  Delaware   Units   1,000   100   100   4   65

 

1



--------------------------------------------------------------------------------

SCHEDULE I

As of June 30, 2010

 

PLEDGOR: AES CORP.

 

Legal Name

  Jurisdiction of
Incorporation   Types of
Shares   Authorized
Shares   Outstanding
Shares   Percentage
Owned by AES   Certificate
No.   % Pledged

AES EEO Distribution, Inc.

  Delaware   Common   100   100   100   3   65

AES El Faro Generation, Inc.

  Delaware   Common   1000   220   100   4   65

AES Energy Storage Holdings, LLC

  Delaware   Units   N/A   10   100   1   100

AES Engineering, Ltd.

  Cayman   Ordinary   50,000   1,000   100   6   65

AES GEH Holdings, L.L.C.

  Delaware   Units   N/A   100   100   3   65

AES GEH, Inc.

  Delaware   Units   N/A   100   100   3   65

AES Hawaii Management Company, Inc.

  Delaware   Common   10   10   100   5   100

AES Ironwood, Inc.

  Delaware   Common   10   10   100   4   100

AES Kalaeloa Venture, L.L.C.

  Delaware   Units   1,000   10   100   2   100

AES Keystone, L.L.C.

  Delaware   Units   N/A   10   100   2   100

AES King Harbor, Inc.

  Delaware   Common   10   10   100   2   100

AES New York Funding, L.L.C.

  Delaware   Units   N/A   10   100   2   100

AES Odyssey, L.L.C.

  Delaware   Units   1,000   10   100   2   100

AES Oklahoma Holdings, L.L.C.

  Delaware   Units   1,000   10   100   2   100

 

2



--------------------------------------------------------------------------------

SCHEDULE I

As of June 30, 2010

 

PLEDGOR: AES CORP.

 

Legal Name

  Jurisdiction of
Incorporation   Types of
Shares    Authorized
Shares    Outstanding
Shares   Percentage
Owned by AES   Certificate
No.   % Pledged

AES Pacific, Inc.

  Delaware   Common    10    10   100   1   100

AES Red Oak, Inc.

  Delaware   Common    10    10   100   2   100

AES Riverside Holdings, L.L.C.

  Delaware   Common    1,000    10   100   2   100

AES Solar Holdings. L.L.C.

  Delaware   Units    1,000    100   100   2   65

AES Southland Funding, L.L.C.

  Delaware   Units    N/A    10   100   2   100

AES Stonehaven Holding, Inc.

  Delaware   Common    100    100   100   5   65

AES Teal Holding, Inc.

  Delaware   Common    100    100   100   3   65

AES Technologies Holdings, LLC

  Delaware   Units    1,000    10   100   1   100

AES Texas Funding III, L.L.C.

  Delaware   Units    1,000    10   100   4   100

AES Warrior Run Funding, L.L.C.

  Delaware   Units    N/A    10   100   2   100

Cavanal Minerals, L.L.C.

  Delaware   Common    10    10   100   3   100

IPALCO Enterprises, Inc.

  Indiana   Common    290,000,000    89,685,177   100   AES-1   100

AES US Wind Development, L.L.C

  Delaware   Units    1,000    10   100   1   100

AES Western Power Holdings, L.L.C

  Delaware   Units    1,000    10   100   2   100

 

3



--------------------------------------------------------------------------------

SCHEDULE I

As of June 30, 2010

 

PLEDGOR: AES INTERNATIONAL HOLDINGS II, LTD.

 

Legal Name

  Jurisdiction of
Incorporation   Types of
Shares   Authorized
Shares   Outstanding
Shares   Percentage
Owned by AES   Certificate
No.   % Pledged

AES El Salvador, Ltd.

  Cayman   Ordinary   50,000   1,000   100   5   65

 

4



--------------------------------------------------------------------------------

Schedule II

ASSIGNED AGREEMENTS

 

Grantor

  

Assigned Agreement

The AES Corporation    Tax Sharing Agreement dated as of June 23, 1987 (as
amended, supplemented or modified through the date hereof) among The AES
Corporation (formerly known as Applied Energy Services, Inc.), AES Oklahoma
Management Co., Inc., AES Shady Point, Inc., Combustion Engineering, Inc., and
Union Bank of California N.A. (formerly known as Union Bank), as successor in
interest to Security Pacific National Bank, as agent. The AES Corporation    Tax
Sharing Agreement dated as of March 20, 1990 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Hawaii Management Company, Inc., AES Hawaii,
Inc. (formerly known as AES Barbers Point, Inc.), and Union Bank of California
N.A. (formerly known as Union Bank), as successor in interest to Security
Pacific National Bank, as agent. The AES Corporation    Tax Sharing Agreement
dated as of March 28, 2001 among The AES Corporation, IPALCO Enterprises, Inc.,
and each corporation or other entity listed therein.



--------------------------------------------------------------------------------

SCHEDULE III

AES CORP.

 

Non-Pledged Subsidiary

  

Jurisdiction of

Incorporation

  

Reason for Exclusion

AES (India) Private Limited

   India    Pledge prohibited

AES Americas, Inc.

   Delaware    < $3 million

AES Andes Energy, Inc.

   Delaware    < $3 million

AES Angel Falls, L.L.C.

   Delaware    < $3 million

AES Argentina, Inc.

   Delaware    < $3 million

AES Arlington Services, LLC

   Delaware    < $3 million

AES Atlantic, Inc.

   Delaware    < $3 million

AES Aurora, Inc.

   Delaware    < $3 million

AES Bainbridge Holdings, LLC

   Delaware    < $3 million

AES Battery Rock Holdings LNG, LLC

   Delaware    < $3 million

AES Big Cedar Holdings, LLC

   Delaware    < $3 million

AES Brazil, Inc.

   Delaware    < $3 million

AES BVI Holdings I, Inc.

   Delaware    < $3 million

AES BVI Holdings II, Inc.

   Delaware    < $3 million

AES Calgary, Inc.

   Delaware    < $3 million

AES Canada, Inc.

   Delaware    < $3 million

AES Cartegena Holdings BV

   The Netherlands   

Pledge prohibited (New holding company for Cartagena)

AES Cemig Empreendimentos, Inc.

   Cayman Islands    Pledge prohibited

AES Central Valley, L.L.C.

   Delaware    < $3 million

AES Communications Latin America, Inc.

   Delaware    < $3 million

AES Coral, Inc.

   Delaware    < $3 million

AES Desert Power, L.L.C.

   Delaware    < $3 million

AES Development de Argentina S.A.

   Argentina    < $3 million

AES Disaster Relief Fund

   Virginia    < $3 million

AES Drax Financing, Inc.

   Delaware    < $3 million

AES Ecotek International Holdings, Inc.

   Cayman Islands    < $3 million

AES Edelap Funding Corporation, L.L.C.

   Delaware    < $3 million

AES Endeavor, Inc.

   Delaware    < $3 million

AES Energy and Natural Resources, L.L.C.

   Delaware    < $3 million

AES Energy Mexico, Inc.

   Delaware    < $3 million

AES Finance and Development, Inc.

   Delaware    < $3 million

AES Frontier Development, Inc.

   Delaware    < $3 million

AES Gasification Project Holdings, LLC

   Delaware    < $3 million

AES Global Insurance Company

   Vermont    Pledge prohibited

AES Global Mobility Services, LLC

   Delaware    < $3 million

AES GPH Holdings, Inc.

   Delaware    < $3 million

AES Highgrove Holdings, L.L.C.

   Delaware    < $3 million

AES Huntington Beach Development II, L.L.C.

   Delaware    < $3 million

AES Huntington Beach Development, L.L.C.

   Delaware    < $3 million

AES India, L.L.C.

   Delaware    < $3 million

AES Indiana Holdings, L.L.C.

   Delaware    < $3 million

AES International Holdings II, Ltd.

   British Virgin Islands    Pledge prohibited

AES Mexico Development, S. de R.L. de C.V.

   Mexico    < $3 million

AES Mobile Power Holdings, LLC

   Delaware    < $3 million

AES NA Central, L.L.C.

   Delaware    < $3 million

AES New Hampshire Biomass, Inc.

   New Hampshire    Pledge prohibited

AES North America Development, LLC

   Delaware    < $3 million

AES North America Hydro, LLC

   Delaware    < $3 million

AES North America Pacific Group SGA, LLC

   Delaware    < $3 million

AES Oasis Energy, Inc.

   Delaware    < $3 million



--------------------------------------------------------------------------------

Non-Pledged Subsidiary

  

Jurisdiction of

Incorporation

  

Reason for Exclusion

AES Oasis Finco, Inc.

   Delaware    Pledge prohibited

AES Oasis Holdco, Inc.

   Delaware    Pledge prohibited

AES Oasis Private Ltd.

   Singapore    < $3 million

AES Oman Holdings, Ltd.

   Cayman Islands    Pledge prohibited

AES Orient, Inc.

   Delaware    < $3 million

AES Orissa Distribution Private Limited

   India    < $3 million

AES Pacific, L.L.C.

   Delaware    < $3 million

AES Pakistan Operations, Ltd.

   Delaware    < $3 million

AES Parana II Limited Partnership

   Cayman Islands    < $3 million

AES Puerto Rico Services, Inc.

   Delaware    < $3 million

AES Rio Diamante, Inc.

   Delaware    < $3 million

AES Sao Paulo, Inc.

   Delaware    < $3 million

AES Services, Inc.

   Delaware    < $3 million

AES Silk Road, Inc.

   Delaware    < $3 million

AES Songas Holdings, Ltd.

   Cayman Islands    Pledge prohibited

AES South American Holdings, Ltd.

   Cayman Islands    Pledge prohibited

AES Somerset 2 Holdings, LLC

   Delaware    < $3 million

AES Sparrows Point Holdings, LLC

   Delaware    < $3 million

AES Sul, L.L.C.

   Delaware    Pledge prohibited

AES Transmission Holdings, LLC

   Delaware    < $3 million

AES Transpower Australia Pty Ltd.

   Australia    < $3 million

AES Transpower Private Ltd.

   Singapore    < $3 million

AES Transpower, Inc.

   Delaware    Pledge prohibited

AES UK Power Holdings Limited

   United Kingdom    < $3 million

AES UK Power, L.L.C.

   Delaware    < $3 million

Health and Welfare Benefit Plans LLC

   Delaware    < $3 million

Inversora AES Americas S.A.

   Argentina    < $3 million

Mid-Atlantic Express Holdings, L.L.C.

   Delaware    < $3 million

TEG/TEP Management, LLC

   Delaware    < $3 million

Thermo Fuels Company, Inc.

   California    < $3 million



--------------------------------------------------------------------------------

Non-Pledged Subsidiary

  

Jurisdiction of

Incorporation

  

Reason for Exclusion

AES INTERNATIONAL HOLDINGS II, LTD   

AES Argentina Investments, Ltd.

   Cayman Islands    Pledge Prohibited

AES Bandeirante, Ltd.

   Cayman Islands    <$3 million

AES Forca Empreendimentos Ltda

   Brazil    Pledge Prohibited

AES Forca, Ltd.

   Cayman Islands    Pledge Prohibited

AES Holanda Holdings C.V.

   The Netherlands    <$3 million

AES Holdings Brasil Ltda.

   Brazil    Pledge Prohibited

AES Intercon II, Ltd.

   Cayman Islands    Pledge Prohibited

AES Interenergy, Ltd.

   Cayman Islands    Pledge Prohibited

AES Merida Management Services, S. de R.L. de C.V.

   Mexico    <$3 million

AES Pak Gen Holdings, Inc.

   Mauritius    Pledge Prohibited

AES Pak Holdings, Ltd.

   British Virgin Islands    <$3 million

AES Pakistan Holdings

   Mauritius    <$3 million

AES Peru S.R.L.

   Peru    <$3 million

AES Pirin Holdings, Ltd.

   Cayman Islands    <$3 million

AES Santa Ana, Ltd.

   Cayman Islands    <$3 million

AES Santa Branca, Ltd.

   Cayman Islands    <$3 million

AES Servicios Electricos Limitada de Capital Variable

   El Salvador    <$3 million

AES South Point, Ltd.

   Cayman Islands    <$3 million

AES Tiete S.A.

   Brazil    Pledge Prohibited

AES Yucatan, S. de R.L. de C.V.

   Mexico    <$3 million

CCS Telecarrier

   Cayman Islands    <$3 million



--------------------------------------------------------------------------------

SCHEDULE IV: EXCLUDED AES ENTITIES

As of June 30, 2010

 

BRAZIL

AES Americas International Holdings, Limited

AES Bandierante Ltd.

AES Brasil Ltda.

AES Brazilian Holdings, Ltd.

AES Brazil International Holdings, Limited

AES Bridge I, Ltd.

AES Bridge II, Ltd.

AES Cayman Guaiba, Ltd.

AES Cayman I

AES Cayman II

AES Cayman Pampas, Ltd.

AES Cemig Empreendimentos II, Ltd.

AES Cemig Empreendimentos, Inc.

AES Cemig Holdings, Inc.

AES Communications Rio de Janeiro S.A.

AES Communications Latin America, Inc.

AES Com Sul Ltda.

AES Coral Reef, LLC

AES Eletrolight, Ltd.

AES Elpa S.A.

AES Energia I, Ltd.

AES Energia II, Ltd.

AES Florestal Ltda.

AES Forca Ltd.

AES Forca Empreendimentos Ltda.

AES Guaiba II Empreendimentos Ltda.

AES Holdings Brasil, Ltda.

AES Infoenergy Ltda.

AES Intercon II, Ltd.

AES Interenergy, Ltd.

AES International Holdings III, Ltd.

AES Minas PCH Ltda.

AES Mineral Ltda.

AES Pasadena, Inc.

AES Rio PCH Ltda.

AES Santa Branca I, Ltd.

AES Santa Branca II, Ltd.

AES SEB Holdings, Ltd

AES South American Holdings, Ltd.

AES Sul Distribuidora Gaucha de Energia S.A.

AES Sul, L.L.C.

AES Termo Bariri Ltda.

AES Termosul Empreendimentos Ltda.

AES Termosul I, Ltd.

AES Termosul II, Ltd.

AES Tiete Holdings Ltd.

AES Tiete Participacoes S.A.

 

1 of 3



--------------------------------------------------------------------------------

SCHEDULE IV: EXCLUDED AES ENTITIES

As of June 30, 2010

 

AES Trade I, Ltd.

AES Trade II, Ltd.

AES Transgas I, Ltd.

AES Transgas II, Ltd.

AES Treasure Cove, Ltd.

AES Uruguaiana Empreedimentos S.A.

AES Uruguaiana, Inc.

Cayman Energy Traders

Companhia Brasiliana de Energia

Companhia de Gas de Minas Gerais, S.A.

Companhia Energetica de Minas Gerais, S.A.

AES Tiete S.A.

Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A.

Eletropaulo Telecomunicacoes, Ltda.

La Plata I Empreendimentos Ltda.

La Plata II Empreendimentos Ltda.

Southern Electric Brazil Participacoes, Ltda.

ARGENTINA

AES Alicura Holdings S.C.A.

AES Andes Energy, Inc.

AES Angel Falls, L.L.C.

AES Argentina Holdings, S.C.A.

AES Argentina Investments, Ltd.

AES Argentina Operations, Ltd.

AES Argentina, Inc.

AES Asociados S.A.

AES Caracoles I

AES Caracoles II

AES Caracoles III, L.P.

AES Caracoles S.R.L.

AES Chaparron I, Ltd.

AES Chaparron II, Ltd.

AES Development de Argentina S.A.

AES Edelap Funding Corporation, L.L.C.

AES Electroinversora Espana S.L.

AES Enercom S.R.L.

AES Energy, Ltd.

La Plata I Empreendimentos Ltda.

La Plata II Empreendimentos Ltda.

AES Ocean Springs, Ltd.

AES Operadora S.A.

AES Parana Gas S.A.

AES Parana Holdings, Ltd.

AES Parana I Limited Partnership

AES Parana II Limited Partnership

AES Parana IHC, Ltd.

 

2 of 3



--------------------------------------------------------------------------------

SCHEDULE IV: EXCLUDED AES ENTITIES

As of June 30, 2010

 

AES Parana Generation Holdings, Ltd.

AES Parana Operations S.R.L.

AES Parana Propiedades S.A.

AES Parana S.C.A.

AES Parana Uruguay S.R.L.

AES Platense Investments Uruguay S.R.L.

AES Rio Diamate, Inc.

AES San Nicolas Holding Espana, S.L.

AES San Nicolas, Inc.

AES South Point, Ltd.

AESEBA S.A.

Asociados de Electricidad, S.A.

B.A. Services S.R.L

Camille, Ltd.

Central Dique, S.A.

CMS Generation San Nicolas Company

Compania de Inversiones en Eletricidad, S.A.

Empresa Distribuidora de Energia Sur S.A.

Empresa Distribuidora La Plata, S.A.

Energen S.A.

Gasoducto GasAndes Argentina S.A.

Gener Argentina S.A.

AES Alicura, S.A.

InterAndes, S.A.

Inversora AES Americas Holdings Espana, S.L.

Inverorsa de San Nicolas S.A.

Inversora AES Americas, S.A.

La Plata II, Ltd.

La Plata III, Ltd.

La Plata Partners L.P.

Luz del Plata S.A.

Maley, Ltd.

AES Pampa Energy, S.A.

Shazia S.R.L.

TermoAndes S.A.

 

3 of 3



--------------------------------------------------------------------------------

SCHEDULE 5.15: EXISTING AGREEMENTS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

AMENDED SCHEDULE V: QUALIFIED HOLDING COMPANIES

 

AES Argentina Holdings S.C.A.

AES Baltic Holdings BV

AES Barka Services 1 (Cayman) Ltd.

AES Barka Services 2 (Cayman) Ltd.

AES Barka Services 1 (Mauritius) Ltd.

AES Barka Services 2 (Mauritius) Ltd.

AES Brazilian Holdings, Ltd.

AES Bridge I Ltd.

AES Bridge II Ltd.

AES Canal Power Services, Inc.

AES Cayman Island Holdings, Ltd.

AES Cemig Empreendimentos, Inc.

AES Cemig Empreendimentos II, Ltd.

AES Central American Mgmt Services, Inc.

AES Chaparron I, Ltd.

AES Chaparron II, Ltd.

AES Chigen Holdings Ltd.

AES Communications Latin America, Inc.

AES Denmark GP Holding I ApS

AES Denmark GP Holding II ApS

AES EDC Funding II, LLC

AES EDC Holding, LLC

AES GEI US Finance, Inc.

AES Global Power Holdings BV

AES International Holdings Ltd.

AES Isthmus Energy, S.A.

AES LNG Holding II, Ltd.

AES Medway Electric Ltd.

AES Nigeria Holdings Ltd.

AES Oasis Holdco (Cayman) Ltd.

AES Oman Holdings Ltd.

AES Panama Holding Ltd.

AES Platense Investments Uruguay S.C.A.

AES Qatar Holdings Ltd.

AES Shannon Holdings BV

AES Songas Holdings Ltd.

AES Summit Generation Ltd.

AES Tisza Holdings BV

AES Transgas I, Ltd.

AES Transgas II, Ltd.

AES UK Holdings Limited

AES UK Power Holdings Ltd.

AES Venezuela Finance Ltd.

AES VFL Holdings, L.L.C.

Global Energy Investment CV

Global Energy Holdings CV

La Plata II, Ltd.

La Plata III, Ltd.

Siram Investments BV



--------------------------------------------------------------------------------

Schedule VI – Existing Debt

 

     Amount

Sr. Secured First Priority Notes due 2005

   155,718,000

Sr. Secured Second Priority Notes due 2013

   1,200,000,000

Sr. Secured Second Priority Notes due 2015

   600,000,000

Senior Notes due June 2008

   223,262,000

Senior Notes due June 2009

   310,097,040

Senior Notes due June 2009

   159,746,960

Senior Notes due September 2010

   422,665,000

Senior Notes due January 2011

   313,186,000

Senior Notes due February 2011 (£)*

   160,809,856

Senior Notes due March 2014

   500,000,000

Senior Subordinated Notes due August 2007

   169,619,000

Senior Subordinated Notes due November 2007

   218,949,000

Senior Subordinated Notes due November 2029

   115,258,000

Junior Convertible Debentures due August 2005

   142,134,000

Guarantees of Debt

   155,503,000

Letters of Credit outside Revolving Credit Facility

   18,750,000

Surety Bonds

   3,682,870     

Total Debt

   4,869,380,726     

* Exchange Rate of 1.7995 on March 9, 2003



--------------------------------------------------------------------------------

SCHEDULE VII to the

Fifth Amended and Restated

Credit and Reimbursement Agreement

REVOLVING FRONTING BANKS

Citicorp USA, Inc.

Bank of America, N.A.

Deutsche Bank Trust Company Americas

Union Bank, N.A.

Credit Agricole Corporate and Investment Bank

Credit Suisse AG, Cayman Islands Branch

Société Générale – New York Branch



--------------------------------------------------------------------------------

EXHIBIT A-1 to the

Fifth Amended and Restated Credit

and Reimbursement Agreement

FORM OF REVOLVING CREDIT LOAN NOTE

 

New York, New York

            , 20    

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                      (the “Bank”) or its
registered assigns, for the account of its Applicable Lending Office (as defined
in the Credit and Reimbursement Agreement referred to below), the unpaid
principal amount of each Revolving Credit Loan (as defined in the Credit and
Reimbursement Agreement referred to below) made by the Bank to the Borrower
pursuant to the Credit and Reimbursement Agreement referred to below on the
dates and in the amounts specified in the Credit and Reimbursement Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
such Loan on the dates and at the rate or rates provided for in the Credit and
Reimbursement Agreement. All such payments of principal and interest shall be
made in lawful money of the United States in Federal or other same day funds at
the place of payment specified in the Credit and Reimbursement Agreement.

All Revolving Credit Loans made by the Bank, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make (or any error in making)
any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit and Reimbursement Agreement.

This Revolving Credit Loan Note is one of the Notes referred to in the Fifth
Amended and Restated Credit and Reimbursement Agreement dated as of July [    ],
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties, Citibank, N.A.
as the Collateral Agent for the Bank Parties and the other arrangers and agents
party thereto. Terms defined in the Credit and Reimbursement Agreement and not
otherwise defined herein are used herein with the same meanings. Reference is
made to the Credit and Reimbursement Agreement for provisions for the guarantee
hereof in certain circumstances, the prepayment hereof and the acceleration of
the maturity hereof.

 

Revolving Credit Loan Note



--------------------------------------------------------------------------------

This Revolving Credit Loan Note is assignable to one or more Persons as provided
in the Credit and Reimbursement Agreement and the Borrower agrees to issue from
time to time replacement Notes in the form hereof to facilitate such
assignments.

The Obligations of the Borrower under this Revolving Credit Loan Note and the
other Financing Documents, and the Obligations of the other Loan Parties under
the Financing Documents, are secured by the Creditor Group Collateral as
provided in the Financing Documents. The Obligations of the Borrower under this
Revolving Credit Loan Note are also guaranteed by the Subsidiary Guarantors, as
provided in the Subsidiary Guaranty in Article IX of the Credit and
Reimbursement Agreement.

This Revolving Credit Loan Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

THE AES CORPORATION By  

 

Name:   Title:  

 

Revolving Credit Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Type of Loan

 

Amount of

Principal

Repaid

 

Notation

Made By

                                                                               
                                       

 

Revolving Credit Loan Note



--------------------------------------------------------------------------------

EXHIBIT A-2 to the

Fifth Amended and Restated Credit

and Reimbursement Agreement

FORM OF TERM LOAN NOTE

 

New York, New York

               , 20    

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                      (the “Bank”) or its
registered assigns, for the account of its Applicable Lending Office (as defined
in the Credit and Reimbursement Agreement referred to below), the unpaid
principal amount of the Term Loan (as defined in the Credit and Reimbursement
Agreement referred to below) made by the Bank to the Borrower pursuant to the
Credit and Reimbursement Agreement referred to below on the dates and in the
amounts specified in the Credit and Reimbursement Agreement. The Borrower
promises to pay interest on the unpaid principal amount of the Term Loan on the
dates and at the rate or rates provided for in the Credit and Reimbursement
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other same day funds at the place of
payment specified in the Credit and Reimbursement Agreement.

This Term Loan Note is one of the Notes referred to in the Fifth Amended and
Restated Credit and Reimbursement Agreement dated as of July [    ], 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties, Citibank, N.A.,
as the Collateral Agent for the Bank Parties and the other arrangers and agents
party thereto. Terms defined in the Credit and Reimbursement Agreement and not
otherwise defined herein are used herein with the same meanings. Reference is
made to the Credit and Reimbursement Agreement for provisions for the guarantee
hereof in certain circumstances, the prepayment hereof and the acceleration of
the maturity hereof.

This Term Loan Note is assignable to one or more Persons as provided in the
Credit and Reimbursement Agreement and the Borrower agrees to issue from time to
time replacement Notes in the form hereof to facilitate such assignments.

The Obligations of the Borrower under this Term Loan Note and the other
Financing Documents, and the Obligations of the other Loan Parties under the
Financing Documents, are secured by the Creditor Group Collateral as provided in
the Financing Documents. The Obligations of the Borrower under this Term Loan
Note are guaranteed by the Subsidiary Guarantors, as provided in the Subsidiary
Guaranty in Article IX of the Credit and Reimbursement Agreement.

 

Term Loan Note



--------------------------------------------------------------------------------

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

THE AES CORPORATION

By:

 

 

Name:

 

Title:

 

 

Term Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loan

 

Type of Loan

 

Amount of

Principal

Repaid

 

Notation

Made By

                                                                               
                                       

 

Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT C-1 to the

Fifth Amended and Restated Credit

and Reimbursement Agreement

FORM OF REVOLVING CREDIT LOAN FACILITY ASSIGNMENT AND

ASSUMPTION AGREEMENT

AGREEMENT dated as of              , 20     among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), each Revolving Fronting Bank and, as required
pursuant to the terms of the Credit Agreement (as defined below), THE AES
CORPORATION (the “Borrower”), and CITICORP USA, Inc., as Administrative Agent
(the “Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Fifth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July [    ], 2010 among the Borrower,
the Subsidiary Guarantors party thereto, the Banks party thereto, the Agent,
Citibank, N.A., as Collateral Agent and the other arrangers and agents party
thereto; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit and Reimbursement Agreement in respect of a
portion of its Revolving Credit Loan Commitment thereunder in an amount equal to
$             (the “Assigned Amount”), together with a corresponding portion of
its outstanding Revolving Credit Loans and participating interests in
outstanding Revolving Letter of Credit Liabilities, and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

2. Assignment. The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Revolving Credit Loan Commitment of not less than
$1,000,000), and the Assignee hereby accepts such assignment from the Assignor
and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, including the

 

Revolving Credit Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

purchase from the Assignor of the corresponding portion of the principal amount
of the Revolving Credit Loans made by the Assignor outstanding at the date
hereof and the corresponding portion of participating interests purchased by the
Assignor in Revolving Letter of Credit Liabilities outstanding on the date
hereof. Upon the execution and delivery hereof by the Assignor, the Assignee,
each Revolving Fronting Bank and, as required pursuant to the terms of the
Credit and Reimbursement Agreement, the Borrower and the Agent, and the payment
of the amounts specified in Section 3 hereof required to be paid on the date
hereof, (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank Party under the Credit and
Reimbursement Agreement with a Revolving Credit Loan Commitment in an amount
equal to the Assigned Amount and (ii) the Revolving Credit Loan Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor shall be released from its obligations under the Credit and
Reimbursement Agreement to the extent such obligations have been assumed by the
Assignee.

3. Payments. As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1 It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

4. Consent of the Revolving Fronting Banks, the Borrower and the Agent. This
Agreement is conditioned upon the consent of each Revolving Fronting Bank and,
as required pursuant to the terms of the Credit and Reimbursement Agreement, the
Borrower and the Agent. The execution of this Agreement by each Revolving
Fronting Bank and, as required pursuant to the terms of the Credit and
Reimbursement Agreement, the Borrower and the Agent is evidence of this consent.

5. Non-Reliance on Assignor. The Assignor makes no representation or warranty in
connection with, and shall have no responsibility with respect to, the solvency,
financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party, any Revolving Credit Loan Bank or the Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

1

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

Revolving Credit Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

7. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

Revolving Credit Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR]

By:

 

 

Title:

 

[ASSIGNEE]

By:

 

 

Title:

 

[EACH REVOLVING FRONTING BANK]

By:

 

 

Title:

 

[CITICORP USA, Inc., as Agent

By:

 

 

Title:]2

 

[THE AES CORPORATION, as Borrower

By:

 

 

Title:]2

 

 

 

2

As required pursuant to the terms of the Credit Agreement.

 

Revolving Credit Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT C-2 to the

Fifth Amended and Restated Credit

and Reimbursement Agreement

FORM OF TERM LOAN FACILITY ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of              , 20     among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”) and CITICORP USA, Inc., as Administrative Agent (the
“Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Fifth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July [    ], 2010 among The AES
Corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto, the Agent, Citibank, N.A., as Collateral Agent and the other
arrangers and agents party thereto; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under Credit and Reimbursement Agreement in respect of all or a
portion of its outstanding Term Loan in an amount equal to $         (the
“Assigned Amount”) and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

8. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

9. Assignment. The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Term Loan Commitment of not less than $1,000,000), and
the Assignee hereby accepts such assignment from the Assignor and assumes all of
the obligations of the Assignor under the Credit and Reimbursement Agreement and
the other Financing Documents to the extent of the Assigned Amount, including
the purchase from the Assignor of the corresponding portion of the Term Loan.
Upon the execution and delivery hereof by the Assignor, the Assignee and the
Agent, and the payment of the amounts specified in Section 3 hereof required to
be paid on the date hereof, (i) the Assignee shall, as of the date

 

Term Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

hereof, succeed to the rights and be obligated to perform the obligations of a
Bank Party under the Credit and Reimbursement Agreement with a Term Loan in an
amount equal to the Assigned Amount, and (ii) the Assignor shall be released
from its obligations under the Credit and Reimbursement Agreement to the extent
such obligations have been assumed by the Assignee.

10. Payments. As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1 It is understood that commitment fees accrued to the date hereof
are for the account of the Assignor, and each of the Assignor and the Assignee
hereby agrees that if it receives any amount under the Credit and Reimbursement
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.

11. Consent of the Agent. This Agreement is conditioned upon the consent of the
Agent. The execution of this Agreement by the Agent is evidence of this consent.

12. Non-Reliance on Assignor. The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party and the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

1

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

Term Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR] By:  

 

Title:   [ASSIGNEE] By:  

 

Title:   CITICORP USA, Inc., as Agent By:  

 

Title:  

 

Term Loan Facility Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT C-3 to the

Fifth Amended and Restated Credit

and Reimbursement Agreement

FORM OF THIRD PARTY FRONTING BANK ASSIGNMENT

AND ASSUMPTION AGREEMENT

AGREEMENT dated as of              , 20     among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), THE AES CORPORATION (the “Borrower”) and CITICORP
USA, Inc., as Administrative Agent (the “Agent”).

W I T N E S S E T H

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Fifth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July [_], 2010 among The AES
Corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto, the Agent, Citibank, N.A., as Collateral Agent and the other
arrangers and agents party thereto; and

WHEREAS, the Assignor proposes to assign to the Assignee all (and not less than
all) of the rights and obligations of the Assignor under the Credit and
Reimbursement Agreement (the “Assigned Amount”) and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

2. Assignment. The Assignor hereby assigns and sells to the Assignee all but not
less than all of the rights of the Assignor under the Credit and Reimbursement
Agreement and the other Financing Documents to the extent of the Assigned
Amount, and the Assignee hereby accepts such assignment from the Assignor and
assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount. Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower and the Agent, and the payment of the amounts specified
in Section 3 hereof required to be paid on the date hereof, (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Revolving Fronting Bank under the Credit and Reimbursement
Agreement with Revolving Letter of Credit Liabilities in an amount equal to the
Assigned Amount and (ii) Revolving Letter of Credit Liabilities of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor shall
be released from its obligations under the Credit and Reimbursement Agreement to
the extent such obligations have been assumed by the Assignee.

 

Third Party Fronting Bank Assignment and Assumption Agreement



--------------------------------------------------------------------------------

3. Payments. As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1 It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

4. Consent of the Borrower and the Agent. This Agreement is conditioned upon the
consent of the Borrower and the Agent. The execution of this Agreement by the
Borrower and the Agent is evidence of this consent.

5. Non-Reliance on Assignor. The Assignor makes no representation or warranty in
connection with, and shall have no responsibility with respect to, the solvency,
financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party or the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

7. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

1

Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 

Third Party Fronting Bank Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR] By:  

 

Title:   [ASSIGNEE] By:  

 

Title:   THE AES CORPORATION, as Borrower By:  

 

Title:   CITICORP USA, Inc., as Agent By:  

 

Title:  

 

Third Party Fronting Bank Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT D to the

Fifth Amended and Restated

Credit and Reimbursement Agreement

FORM OF REVOLVING FRONTING BANK AGREEMENT

             , 20    

Citicorp USA, Inc., as Agent

388 Greenwich Street, 21st Floor

New York, New York 10013

Attention: [Stuart Glen]

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Credit and
Reimbursement Agreement dated as of July [    ], 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among The AES Corporation, a Delaware corporation (the “Borrower”),
the Subsidiary Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as Collateral Agent, Citicorp USA, Inc., as Agent and the other arrangers
and agents party thereto. The capitalized terms defined in the Credit Agreement
and not otherwise defined herein are used herein as therein defined.

Section 1. Obligations Under the Credit Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Revolving Fronting
Bank by all of the terms and conditions of the Credit Agreement to the same
extent as each of the other Revolving Fronting Banks thereunder and agrees to
issue letters of credit in an aggregate Available Amount not to exceed
$[        ] at any time outstanding pursuant to and in accordance with
Section 2.03 of the Credit Agreement. The undersigned further agrees, as of the
date first above written, that each reference in the Credit Agreement to a
“Revolving Fronting Bank” shall also mean and be a reference to the undersigned,
and each reference in any other Financing Document to a “Lender Party” shall
also mean and be a reference to the undersigned in its capacity as Revolving
Fronting Bank.

Section 2. Representations and Warranties. The undersigned hereby represents and
warrants that it (i) is a Revolving Credit Loan Bank under the Credit Agreement
or (ii) meets the definition of a “Third Party Fronting Bank”, as defined in the
Credit Agreement.

Section 3. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Revolving Fronting Bank Agreement by facsimile or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Revolving Fronting Bank Agreement.

 

Revolving Fronting Bank Agreement



--------------------------------------------------------------------------------

2

 

Section 4. Non-Reliance. The undersigned acknowledges that it has, independently
and without reliance on any Revolving Fronting Bank, any other Bank Party and
the Agent, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. This
Revolving Fronting Bank Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF REVOLVING FRONTING BANK] By  

 

Name:   Title:  

 

Acknowledged on the date hereof by: CITICORP USA, INC., as Agent By  

 

Name:   Title:  

 

Revolving Fronting Bank Agreement